Citation Nr: 9911130	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  93-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant has attained the status of veteran in 
order to be eligible for Department of Veterans Affairs (VA) 
disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant had active service from November 1949 to April 
1952 when he was separated with a bad conduct discharge.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision letter by the Houston, Texas, Regional 
Office (RO).  In July 1995 and May 1996, the Board remanded 
this case to the RO for further development.  


REMAND

In November 1952, the appellant submitted a claim for service 
connection.  At the time of his claim.  In February 1953, it 
was determined that the appellant had had various losses of 
time from service; specifically, that the appellant lost time 
from service April 5 to May 8, 1950 due to confinement; from 
June 2 to July 12, 1950 due to confinement; from December 2 
to December 3, 1950 because he was absent without official 
leave (AWOL); January 22 to January 23, 1951 because he was 
AWOL; on February 19, 1951 because he was AWOL; from June 5 
to June 28, 1951 because he was AWOL; from June 29 to August 
15, 1951 due to confinement; on December 13, 1951 because he 
was AWOL; from December 26 to December 31, 1951 because he 
was AWOL; and from January 10 to April 8, 1952 due to 
confinement.  It was noted that the records showed that the 
appellant was tried and convicted by a Special Court Martial 
Order Number 52 Headquarters The Artillery Center in Fort 
Sill, Oklahoma for violation of the Uniform Code of Military 
Justice, Article 86, in that the appellant did on or about 
December 26, 1951, absent himself from his unit and did 
remain absent until on or about January 1, 1952.  Due to the 
foregoing, it was determined that the appellant was to be 
discharged from service with a Bad Conduct Discharge, 
confined at hard labor for 3 months, and was to forfeit $26 
per month for 3 months.  It was noted that 4 previous 
convictions were considered.  This action was reviewed in an 
administrative decision in March 1953.  

In the March 1953 administrative decision, it was noted that 
the appellant entered active duty on January 11, 1949, and 
was separated on April 18, 1952 with a bad conduct discharge, 
by reason of sentence of a Special Court Martial.  The RO 
stated that the evidence showed that the appellant was tried 
by Court Martial by reason of his being AWOL from December 
26, 1951 to January 1, 1952.  He was sentenced to be 
discharged with a Bad Conduct Discharge, confined at hard 
labor for 3 months, and was to forfeit $26 per month for 3 
months.  The RO noted that the above action was reviewed by 
the Board of Review.  The RO noted that it was further shown 
that the appellant, commencing on January 5, 1950, had had 8 
separate occasions on which he lost time as the result of 
misconduct; specifically, he was AWOL on 5 additional times 
and was convicted on 3 occasions.  It was further shows that 
in addition to the conviction by the special Court resulting 
in discharge, the appellant was tried and convicted by 4 
other Court Martials.  The RO noted that VA regulation 1064 
provided that separation because of willful and persistent 
misconduct would be considered as dishonorable.  The RO 
concluded that the evidence clearly established that the 
appellant was separated by reason of misconduct which was 
both willful and persistent.  As such, the appellant's 
discharge was under dishonorable conditions for VA purposes.  

Thus, in the March 1953 administrative decision, the 
appellant's service connection claim was denied based on a 
finding that the character of his discharge from service was 
a bar to VA benefits.  The appellant did not appeal this 
determination.  

In an April 1991 letter to the RO, the appellant sought to 
reopen his claim for service connection.  The appellant 
contends that he was not AWOL during all of the periods 
considered in the March 1953 determination.  Specifically, 
the appellant asserts that he was hospitalized and/or 
medically incapacitated during the following periods: 
September 11, 1950 to June 28, 1951 and from December 26, 
1951 to January 1, 1951.  

The RO responded with a May 1991 letter which stated that the 
character of the appellant's discharge from service was a bar 
to VA benefits and that he was previously notified thereof in 
March 1953.  Thereafter, in an October 1991 letter, the 
appellant was informed that his claim for service connection 
had been denied in a final RO decision in March 1953 and that 
he needed to submit new and material evidence to reopen his 
claim.  Thereafter, the appellant filed a notice of 
disagreement, initiating this appeal.  The RO thereafter 
furnished the appellant a statement of the case and a 
supplemental statement of the case which both reviewed the 
appellant's appeal as a new and material case.  Likewise, in 
agreement with the RO, the Board remanded this case on 2 
occasions and, on both occasions, indicated that this was a 
new and material case and any action to be taken should be 
done in conjunction with the directives for new and material 
issues.  

However, in the very recent decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Laruan v. West 11 Vet. App. 
80 (1998)(en banc), the Court held that an appellant must 
achieve the threshold status as a benefits-eligible veteran 
before there can be any Title 38 claim to adjudicate.  
Therefore, in a claim such as the one on appeal, the 
appellant cannot be denied for lack of new and material 
evidence because there is simply no finally denied claim that 
can be reopened.  Laruan at 83.  Consequently, the question 
to be determined in this case is whether the appellant is a 
veteran; however, the RO has considered the case on the basis 
of whether there is new and material evidence to reopen the 
issue of whether the character of the appellant's discharge 
is a bar to VA disability compensation benefits.

The Court has directed that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider whether the appellant has been provided 
adequate notice and opportunity to submit evidence or 
argument on that question.  If it is determined that adequate 
notice and opportunity have not been accorded the appellant, 
it must be considered whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The Board finds that under the circumstances of this 
appeal, such requirements regarding notice and opportunity to 
be heard cannot be met without additional action by the RO.  
Thus, in light of the above discussion, the Board has 
determined that further action is required to permit a 
determination based on the correct legal standard, and to 
afford proper appellate review.

Accordingly, this matter is Remanded for the following 
action:

The RO should consider whether the 
appellant has attained the status of 
veteran.  If the action taken is adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations on 
the merits of the claim including the 
Court's holding in Laruan.  He should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









